Citation Nr: 1403220	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1. Entitlement to special monthly pension. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a bilateral eye disability.

4. Entitlement to service connection for residuals of a gunshot wound (GSW) or fragment wound.

5. Entitlement to service connection for scars of the face and right armpit.

6. Entitlement to service connection for traumatic brain injury, to include headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction now resides with the Winston-Salem, North Carolina RO.  

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 


FINDING OF FACT

On August 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to special monthly pension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to special monthly pension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to special monthly pension is dismissed.


REMAND

Regrettably, the Board determines that a remand of the remaining issues is necessary.  First, at his August 2013 hearing, the Veteran testified that he had received treatment for PTSD within the VA Medical Center in East Orange from approximately 2008 to 2010 and that he was diagnosed with a traumatic brain injury at that facility in 2008.  The VA treatment notes of record are dated from December 2005 to January 2007 from the East Orange facility and from August 2009 to March 2012 from the Durham VA facility.  Therefore, VA treatment records from the East Orange facility dated from January 2007 to August 2009 and from the Durham VA facility dated from March 2012 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

With respect to the bilateral eye disability claim, the Veteran testified that he had received private treatment for his eyes in the years immediately following service.  He was given the opportunity to submit the records of this treatment to VA, and no records were received.  He also asserted that he had received treatment from Dr.  Hedaya, but while there are two letters from Dr. Hedaya in the claims file, there are no treatment notes.  Therefore, the Veteran should be asked to identify the providers and locations of all outstanding private treatment records related to his eye claim, and to authorize VA to obtain those records on his behalf or to submit them himself.     

In addition, the Veteran was afforded a VA examination for his eye claim in January 2010.  The examiner diagnosed chronic dry eye, but offered no opinion as to a connection to service.  In addition, a November 1965 Field Medical Card reflects treatment for a left eye sty.  In light of the above, the Board finds that the January 2010 eye examination is inadequate and that an opinion as to the etiology of the Veteran's claimed bilateral eye disability is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the Veteran was provided a VA general medical examination and VA orthopedic examination in January 2010.  However, neither examiner had access to the claims file for review.  The lack of a claims file alone does not render the examination inadequate if the history documented by the examiner is consistent with the information contained in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the history provided by the Veteran to the examiner is not consistent with the history reported in the claims file.  Further, neither examiner explicitly identified what findings from the examination of the right shoulder area and left leg could be considered residuals of a GSW or fragment wound.  Additionally, neither examiner discussed whether there are any scars on the Veteran's face.  Moreover, no etiological opinion for any disabilities found was provided.  Therefore, the Board also finds these January 2010 VA examinations inadequate and determines that the Veteran must again be scheduled for VA examinations with regard to these claims.  See id.

Finally, neither supplemental statement of the case issued after the January 2010 VA examinations were performed indicates that those examinations were reviewed by the RO during its adjudication of the claims.  Thus, the claims must be remanded so that the Veteran may be afforded all necessary due process with regard to evidence review by the agency of original jurisdiction.  
  
 Accordingly, the case is REMANDED for the following action:

1.  Request all treatment notes for the Veteran from the East Orange VAMC, and all associated outpatient clinics, dated from January 2007 to August 2009 and from the Durham VAMC, and all associated outpatient clinics, dated from March 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request that the Veteran identify all private treatment records for his eye disability and complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain them on his behalf.  He may also submit the records to VA directly.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Once all outstanding treatment notes have been obtained, schedule the Veteran for another VA eye examination to assess the etiology of his bilateral eye disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed eye disability is causally or etiologically a result of the Veteran's military service, including but not limited to the left eye treatment in November 1965?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

4.  Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of any residuals of a GSW or fragment wound and scars of the face and right armpit.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed residuals of a GSW or fragment wound are causally or etiologically a result of the Veteran's military service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed scars of the face and right armpit are causally or etiologically a result of the Veteran's military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  


5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the August 2012 supplemental statement of the case and the January 2010 VA examinations.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


